Citation Nr: 1627331	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  14-33 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for left ankle degenerative changes.

2.  Entitlement to service connection for cervical spine degenerative changes (claimed as neck condition).

3.  Entitlement to service connection for right shoulder rotator cuff tear (claimed as right shoulder condition).

4.  Entitlement to service connection for thoracolumbar spine intervertebral disc disease/degenerative changes (claimed as back condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to March 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  A January 2016 rating decision increased the evaluation for the left ankle condition from 10 percent to 20 percent for the entire period on appeal.

The Veteran was provided June 2015 hearing via video teleconference before the undersigned Veterans Law Judge.  The Board remanded the claim for additional development in July 2015.  Regarding the ankle claim, the Board is satisfied that there was substantial compliance with the remand directives.  As will be discussed below, the VA examination provided in January 2016 to assess the neck, back, and right shoulder conditions is not adequate and thus the Board is not satisfied that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for neck, back, and right shoulder conditions are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The left ankle disability has been manifested by marked limitation of motion, without ankylosis.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent for the left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A.          § 5103(a); 38 C.F.R. § 3.159(b).  

As the claim concerns an initial rating and comes before the Board on appeal from the decision which also granted service connection, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service connection claim.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA and private medical treatment evidence, and lay statements from the Veteran.  

The Veteran underwent VA examinations in September 2013 and January 2016.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations and opinions are adequate because they were performed by medical professionals, and were based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Increased Ratings

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the appeal.

Increased Rating for Left Ankle Disability

The Veteran contends that a higher rating is warranted for his left ankle disability, currently evaluated as 20 percent disabling.  Absent a finding of ankylosis, the currently assigned 20 percent is the highest possible evaluation.

The Veteran's left ankle has been evaluated under Diagnostic Code 5271, which contemplates marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal range of motion of the ankle is characterized by plantar flexion to 45 degrees and dorsiflexion to 20 degrees.  See 38 C.F.R. § 4.71a, Plate II.

Other pertinent criteria for higher evaluations include 38 C.F.R. § 4.71a, Diagnostic Code 5270.  Under this code, a 30 percent evaluation is warranted for ankylosis of the ankle in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees.  A 40 percent evaluation requires ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity.

A June 2012 treatment note from Dr. R.B. shows that the Veteran has ankle pain and tenderness in the lateral malleolus while running or walking.  Dr. R.B. observed that the Veteran "has good range of motion of the ankle joint," but no specific range of motion testing was recorded.  X-ray findings revealed calcification and demineralization of the fibula and mild calcifications between his tibia and fibula.  

Range of motion testing in September 2013 revealed left ankle plantar flexion to 30 degrees with pain.  Left ankle dorsiflexion was to 20 degrees or greater without pain.  There was no additional limitation of motion after repetitive-use testing.  The examiner endorsed functional loss or impairment of the left ankle manifested by less movement than normal and pain on movement.  The examiner observed localized tenderness or pain on palpation of joints/soft tissue.  Strength and stability testing was clinically normal.  There was no ankylosis.

Pursuant to the July 2015 Board remand, he was provided VA examination in January 2016.  The examiner was specifically asked to clarify whether the Veteran had ankylosis of the left ankle, and determined that no ankylosis was present.  Range of motion testing revealed left ankle plantar flexion to zero degrees with pain and dorsiflexion to three degrees with pain.  There was pain with weight bearing.  There was no additional limitation of motion after repetitive-use testing.  The examiner endorsed functional loss or impairment of the left ankle manifested by impaired walking and activity limitation during flare-ups.  Muscle strength testing revealed active movement against some resistance in plantar flexion and active movement again gravity in dorsiflexion.  The examiner noted that ankle instability or dislocation was suspected, but anterior drawer test and talar tilt test were normal.  He uses a brace occasionally.  As to the functional impact of the left ankle disability, the examiner reported that: "The Veteran's assessment is that this condition moderately impairs sedentary work and severely impairs physical work by reason of the impairments noted above.  This examiner's assessment is that this condition overall mildly impairs sedentary work and moderately to severely impairs physical work by reason of the impairments noted above."

The evidence of record demonstrates that the left ankle disability was manifested by marked limitation of motion, warranting a 20 percent rating evaluation.  38 C.F.R. §§ 4.71a, Diagnostic Code 5271.  This is the highest schedular rating under this diagnostic code.  While the Veteran has significant pain, ankylosis was not shown or more nearly approximated at any time during this period; therefore a higher rating is not warranted under Diagnostic Code 5270.  Moreover, consideration of the DeLuca factors is not required when the Veteran is receiving the highest scheduler rating for limitation of motion and higher ratings require ankylosis. Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

The Board acknowledges the Veteran's testimony that his pain and decreased mobility affects his work and daily life.  The Veteran is competent to report his observable ankle symptoms, such as pain and functional impairment.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, without the appropriate medical training and expertise, he is not competent to provide an opinion on a medical matter, such as the nature and severity of ankle disability such as it relates to the rating criteria.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Specifically, a diagnosis of ankylosis requires the use of imaging equipment or other diagnostic procedures to identify the fusing of bones.  

The Veteran's representative argued that a separate evaluation should be warranted for the left ankle degenerative changes in light of the January 2016 VA examination findings that the left ankle degenerative arthritis was "likely related to [the] symptomatic condition."  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as none of the symptomatology for one condition is "duplicative of or overlapping with the symptomatology" of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  While acknowledging the Veteran's diagnosis of left ankle arthritis, the Board finds that a separate 10 percent rating under Diagnostic Code 5003 is not warranted.  The record shows that the Veteran's left ankle disability is manifested by findings or symptoms which include arthritis, limitation of motion, and functional loss due to pain.  The critical element in permitting the assignment of separate ratings under various Diagnostic Codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.   See Esteban, at 261-62.  In fact, Diagnostic Code 5003 specifically mandates that degenerative arthritis is to be rated under the appropriate diagnostic code for the specific joint or joints involved.  A rating under Diagnostic Code 5003 is only applicable when the limitation of motion is noncompensable under the applicable limitation of motion code.  Here, the Veteran is already rated under the applicable limitation of motion code, Diagnostic Code 5271 which evaluates limitation of motion of the ankle.  As the pain and limitation of motion attributable to the left ankle arthritis directly overlap with the symptomatology upon which the 20 percent rating for marked limitation of motion of the ankle under Diagnostic Code 5271 has been based, the Board finds that assigning a separate rating under Diagnostic Code 5003 would constitute pyramiding as it would compensate the Veteran twice for the same symptomatology.  See id.; 38 C.F.R. § 4.14.  

The current 20 percent evaluation is the highest possible rating for an ankle disability absent a finding of ankylosis.  To the extent that the Veteran seeks a higher rating, the claim is denied.

Extraschedular Considerations

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for those disabilities.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's disability is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating in this case is adequate.  Regarding his ankle, the Veteran's complaints of pain, limitation of motion, and activity limitation are contemplated in the criteria for evaluating his disability.  The applicable diagnostic criteria consider such symptoms, and as discussed above, the Board has found that the weight of the evidence does not demonstrate that the Veteran's ankle disability meets or more closely approximates the next higher rating under any of the applicable diagnostic codes for the period on appeal.  Additionally, there is no indication that the collective impact or combined effect of multiple service-connected disabilities presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The rating criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected disabilities.  See 38 C.F.R. § 4.71a (2015).  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The Veteran has not specifically argued, and the record does not otherwise reflect, that his disabilities render him totally unemployable.  The September 2013 VA examination indicates that the Veteran is still employed.  Accordingly, a claim for TDIU has not been raised. 


ORDER

Entitlement to a disability rating in excess of 20 percent for the left ankle condition is denied.


REMAND

The Board finds that the issue of service connection for neck, back, and right shoulder conditions must be remanded again to obtain an adequate examination that complies with the directives of the July 2015 remand.  A Court or Board remand confers upon the appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Additionally, where VA provides the Veteran an examination in a service connection claim the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate examination and medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007).

The Veteran contends that he has neck, back, and right shoulder conditions as a result of his active duty service as a paratrooper.  At the June 2015 Board hearing, he described the specific incident in which he injured his shoulder: "I hurt my shoulder on five, 1955.  And, uh, I was on a jump and, uh, the wind was blowing.  I reached up and when I hit the ground I couldn't get my chute collapsed and it was dragging me.  So, I reach up and grabbed my riser, wrapped my hand around the riser, and pulled it in and I got drug for over, a little over 200 yards before somebody got me pull and I was being pulled across the drop zone."  He further testified that he went to sick call after the injury, but that he has experienced right shoulder pain since that incident.  He asserts that his neck and back injuries also stemmed from this incident.  The service treatment records are not available; however, his service as a paratrooper has been verified.  

The record reflects that he has current diagnoses for the conditions.  A June 2014 statement from Dr. R.B. opines that the neck, back, and right shoulder conditions are a result of his active duty service, including the aforementioned parachute injury.  However, Dr. R.B. does not provide a rationale for his opinion, nor does he discuss the Veteran's other possible risk factors.

A September 2013 VA examiner opined that the conditions are at least as likely as not a result of age and repetitive physical activity over time, and are less likely than not proximately due to or the result of the Veteran's left ankle condition.  However, the examiner did not discuss the parachute injury in service or offer an opinion as to whether the conditions are directly related to service.  Additionally, the examination was conducted prior to Dr. R.B.'s June 2014 statement, and thus the examiner did not have an opportunity to discuss the positive nexus opinion.  

The July 2015 Board remand specifically instructed the examiner to discuss the opinion of Dr. R.B.  Although the January 2016 examiner noted that the opinion had been reviewed, the examiner did not discuss the opinion.  The January 2016 opinion is not adequate because the examiner relied solely on the absence of medical treatment, stating that, "unfortunately no documents are found in currently available records from the period of service in the 1950s until well after 2000 to be able to establish chronicity of the conditions for that interval or to be able to establish a causal link between the in-service conditions and the current conditions or to know if the in-service conditions became chronic."  

On remand, a new examination must be provided, and the examiner must discuss the nexus opinion of Dr. R.B. and the Veteran's lay testimony as to chronicity of symptomatology.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA musculoskeletal examination.  The examiner is requested to review the records and should specifically provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current neck, back, and right shoulder conditions are related to service.

The examiner should note that the service treatment records are unavailable, and thus the examiner must not rely on the absence of evidence of in-service treatment or injury in rendering the opinion.  

The examiner is instructed to accept as true the Veteran's account of performing 47 parachute jumps during service, and injuring his shoulder on at least one of those jumps.  

The examiner is specifically asked to address the June 2014 statement from Dr. R.B. asserting that the neck, back and right shoulder conditions are related to service. 

A complete rationale must be given for all opinions and conclusions expressed.
 
2.  After completing the above, and any additional development deemed necessary, readjudicate the claim.  If any benefit sought on appeal remains denied, the appellant should be provided with an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


